98 F.3d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gary SHIPP, Plaintiff-Appellant,v.MADERA COUNTY, Defendant-Appellee.
No. 94-15358.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 9, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Gary Shipp appeals pro se the district court's judgment in favor of Madera County in his 42 U.S.C. § 1983 civil rights action alleging that the defendant violated his constitutional rights during his incarceration by failing to provide him with a diet that conformed to his religious beliefs.  The jury rendered a verdict in favor of Madera County.  On appeal, Shipp contends that (1) he did not receive a fair trial because the district court rushed him at trial and admonished him on several occasions in front of the jury, (2) the district court abused its discretion by excluding testimony concerning the jail grievance policy, and (3) the district court abused its discretion by excluding testimony and evidence of a prior lawsuit between the same parties involving similar allegations.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3